Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00772-CR

                                        Christopher HAILEY,
                                              Appellant

                                                v.
                                           The STATE of
                                        The STATE of Texas,
                                              Appellee

                     From the 396th Judicial District Court, Tarrant County, Texas
                                      Trial Court No. 1306781D
                      The Honorable George William Gallagher, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: January 8, 2014

MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           Appellant filed a motion to dismiss this appeal. The motion is granted, and this appeal is

dismissed. See TEX. R. APP. P. 42.2(a).


                                                    PER CURIAM

DO NOT PUBLISH